Title: To George Washington from Henry Knox, 25 July 1794
From: Knox, Henry
To: Washington, George


                  
                     Sir.
                     War department—July 25th 1794.
                  
                  I have the honor to submit, enclosed, a sketch of the Uniform proposed for the Officers of the Navy of the United States, and which has been made by the Captains present—An Idea was held out for embroidery; but I have suggested the impropriety of that additional and expensive ornament for a Republican Navy—It has therefore been left out. I am Sir, Most respectfully, Your very humble Servt
                  
                     H. Knox
                  
               